Case 4:20-cv-00571-GKF-JFJ Document 2-2 Filed in USDC ND/OK on 11/05/20 Page 1 of 12

WOMaa

IN THE DISTRICT COURT IN AND FOR TULSA COUNTY

STATE OF OKLAHOMA
RICHARD B. WILLIAMSON, )
)
Plaintiff, )
)
v. ) Case No. CJ-2016-03196
) Judge Rebecca Nightingale
DONALD E. POWELL, STEPHEN D.__ )
WILLIAMSON, BARBARA K. )
BUCHOLTZ, ROBERT G. SACHSE, _) pispRicT COURT
LARRY J. BUMP, JACK E. SHORT, +) F LE D
CHARLES T. MILLER, RONALD S. __)
COHEN, ROBERT McGREW, ) MAY 11 201?
) DON NEWBERRY, Court Clerk
Defendants. ) STATE OF OKLA, TULSA COUNTY
FIRST AMENDED PETITION

COMES NOW Richard B. Williamson (“R. Williamson” or “Plaintiff’), and pursuant to the
Court’s Scheduling Order in this matter, and for his First Amended Petition and causes of action
against the above-named Defendants, states as follows:

INTRODUCTION

1. The Court’s Scheduling Order entered in this matter on February 28, 2017, provides
that the deadline for the Parties to file any amendments to the pleadings and/or join additionat parties
is May 26, 2017. ~

2. With respect to the joinder of additional parties, Plaintiff’s First Amendedetition
adds Robert McGrew (“McGrew”) as a named Defendant in the above-entitled action. In Atldition,
Plaintiff asserts an additional claim against Defendants - namely, a request for a declaration that any

and all actions taken by the Board of Directors, or any committee or purported committee thereof,

from and after August 31, 2016, are unauthorized, illegitimate, and null and void ab initio.

[

 

 
Case 4:20-cv-00571-GKF-JFJ Document 2-2 Filed in USDC ND/OK on 11/05/20 Page 2 of 12

3. This case involves a conspiracy between the above-named Defendants, which include
Plaintiffs brother (“Stephen D. Williamson”) and sister (“Barbara K. Bucholtz”), and their breaches,
in bad faith, of the fiduciary duty and duty of loyalty each owed to Plaintiff in connection with their:
(a) theft of Plaintiff's majority and controlling stockholder interest in T.D. Williamson, Inc.
(“TDW”), (b) interference with Plaintiff s stockholder right to vote his shares in TDW and to amend
the bylaws of TDW, (c) enrichment of themselves at Plaintiffs direct expense, and (d) entrenchment
of themselves in the control of TDW. !

THE PARTIES

4. Plaintiff is an individual who resides in Tulsa County, Oklahoma. Plaintiff owns a
majority of the voting common stock (the “Voting Common Stock”) of TDW and is a director of
TDW.

5. Defendant Donald E. Powell (“Powell”) is an individual residing in Amarillo, Texas.
Powell is a director of TDW and represents himself as the lead independent director of TDW.

6. Defendant Stephen D. Williamson (“S. Williamson” or “Plaintiff's brother”) is an
individual residing in Oakville, Ontario, Canada. S. Williamson is Plaintiffs brother, a stockholder
in TDW, and a director of TDW.

7. Defendant Barbara K. Bucholtz (“Bucholtz” or Plaintiffs sister”) is an individual
residing in Tulsa County, Oklahoma. Bucholtz is Plaintiffs sister, a stockholder in TDW, and a

director of TDW.

 

Plaintiff asserts that his claims based upon the facts and conduct presented herein are
direct, not derivative, but in the alternative, and without waiver of his position that the claims are
direct, he also pleads them alternatively as derivative claims.

2
Case 4:20-cv-00571-GKF-JFJ Document 2-2 Filed in USDC ND/OK on 11/05/20 Page 3 of 12

8. Defendant Robert G. Sachse (“Sachse”) is an individual residing in Tulsa County,
Oklahoma. Sachse is a director of TDW.

9. Defendant Larry J. Bump (“Bump”) is an individual residing in Tulsa County,
Oklahoma. Bump is a director of TDW.

10. Defendant Jack E. Short (“Short”) is an individual residing in Tulsa County,
Oklahoma. Short is a director of TDW.

11. | Defendant Charles T. Miller (“Miller”) is an individual residing in the state of
Indiana. Miller is a director of TDW.

12. Defendant Ronald S. Cohen (“Cohen”) is an individual residing in the state of
Indiana. Cohen is director of TDW.

13. Defendant Robert McGrew (“McGrew”) is an individual residing in the state of
Oklahoma. McGrew is a director of TDW and currently serves as TDW’s President and Chief
Executive Officer.

14. Powell, Bump, Sachse, Short, Miller, and Cohen, are collectively referred to herein
as the “independent directors.”

JURISDICTION AND VENUE

15. | Among other things, this is an action to enforce rights for cause of action which
accrued or occurred or arose, in whole or in part, in Tulsa County, Oklahoma and for damages for
torts which occurred, in whole or in part, in Tulsa County, Oklahoma. Defendants Bucholtz, Sachse,
Bump, Short and McGrew reside in Tulsa County and are properly subject to service of process in
Tulsa County, Oklahoma. As directors of TDW, Defendants S. Williamson, Powell, Miller and

Cohen are doing business in Tulsa, Oklahoma and are properly subject to service of process in Tulsa,
Case 4:20-cv-00571-GKF-JFJ Document 2-2 Filed in USDC ND/OK on 11/05/20 Page 4 of 12

Oklahoma pursuant to the Oklahoma long-arm statute. By virtue of the foregoing, this Court has
jurisdiction over the subject matter and the parties to this action and pursuant to 12 Okla. Stat. §§
133, 134 and 139, venue is proper in this Court.

FACTUAL BACKGROUND

16. | TDW isa family owned corporation organized and existing under the laws of the
State of Oklahoma and a global pipeline service company formed in 1933 by Plaintiffs grandfather.
For many years prior to the conduct of Defendants as described herein, Plaintiff owned in excess of
50% of the Voting Common Stock of TDW and, thus, was the majority and controlling stockholder
of TDW.

17. At Plaintiff's proper request under his stockholder rights with respect to TDW, a
special meeting of the stockholders of TDW was scheduled for September 2, 2016 at 9:00 a.m. for
the purpose of voting on amendments to TDW’s bylaws that were being proposed by Plaintiff.
Plaintiff’ s proposed bylaw amendments were not coercive to his brother or sister, and they posed no
threat to TDW.

18. None of the Defendants ever told Plaintiff that his proposed bylaw amendments
would prejudice TDW in any way. Defendants knew, however, that the proposed amendments
would be approved by Plaintiff as a result of his controlling stockholder interest in TDW.

19. | Defendants then changed the agenda for a previously scheduled special meeting of
the directors of TDW for August 31, 2016, two (2) days before the already scheduled stockholder
meeting, for the stated purpose of discussing Plaintiff's proposed bylaw amendments. Their stated
purpose was a lie and a pretense for a much different agenda. Defendants’ action in changing the

agenda at the previously scheduled special directors meeting was the first step in Defendants’
Case 4:20-cv-00571-GKF-JFJ Document 2-2 Filed in USDC ND/OK on 11/05/20 Page 5 of 12

interference with the exercise of Plaintiff's stockholder rights and the theft of his controlling
stockholder interest in TDW.

20. The August 31, 2016 special meeting of the directors of TDW took place as
scheduled, but there was no discussion of Plaintiff’s proposed bylaw amendments. Instead, at the
August 31 meeting, Defendant Powell made a motion, seconded by Defendant Short, to issue 20
shares (the “new shares”) of TD W’s Voting Common Stock to Plaintiff's brother for the then current
common share value (the “new stock motion”); with the sale to be deemed completed that very day,
August 31, 2016. Prior to the August 31 meeting, none of the Defendants, not even Plaintiff's
brother or sister, informed Plaintiff that the new stock motion would be made. The stealth and
timing of the new stock motion is the epitome of bad faith by a fiduciary. Of course, Plaintiff's
brother did not decline the new shares. As a result of the issuance of the new shares, Plaintiff would
no longer hold a majority of TDW’s Voting Common Stock. Instead, Plaintiff's brother and sister
would together hold a majority of TDW’s Voting Common Stock. The new stock motion was the
second step in Defendants’ interference with Plaintiff's stockholder rights and the theft of his
controlling stockholder interest in TDW.

21. No explanation or justification was given by Defendant Powell for the new stock
motion, and there was no discussion at the meeting by and among any of the Defendants as to the
need for or propriety of such motion. None was needed because each of the Defendants, who control
9 of the 10 director seats, already knew that (a) the new stock motion would be made, (b) that the
issuance of the new shares would create a change in the stockholder voting control of TDW in favor
of Plaintiff's brother and sister, and (c) the new stock motion was the culmination of a larger

conspiracy of Defendants, underway for over a year, to usurp Plaintiff's rights as the majority
Case 4:20-cv-00571-GKF-JFJ Document 2-2 Filed in USDC ND/OK on 11/05/20 Page 6 of 12

stockholder of TDW.

22. The change in stockholder control would also entrench each of the independent
directors in their board positions for which they receive annual compensation in excess of
$100,000.00.

23. At the August 31 special meeting of directors, no valuation was presented or
discussed in the context of the change in control and would result from the issuance of the new
shares to Plaintiffs brother. Plaintiff was not offered, nor has Plaintiff received, anything of value
for the change in control that was orchestrated by the Defendants under their scheme to take away
his majority stockholder interest in TDW. The board did not offer Plaintiff the same opportunity to
receive the windfall benefit as it bestowed on his brother, at virtually no cost. As a result of their
scheme and the new shares, the value of the combined stock of Plaintiffs brother and sister has been
vastly improved.

24. | When the new stock motion was made, Plaintiff requested and was granted a recess
so that he could confer with his advisors on the motion. No time limit was placed on the duration
of the recess, but when Plaintiff returned approximately 18 minutes later, the meeting, incredibly,
had been dismissed and Plaintiff was advised that the motion for issuance of the new shares had
passed with all of the Defendants voting in favor of the motion, except for Bucholtz, S. Williamson,
and McGrew who had conveniently abstained. The Defendants could not even wait 18 minutes for
Plaintiff to confer with his advisors over their pre-planned scheme to deprive him of his controlling
stockholder interest in his family’s company. And they obviously did not care to receive any

information that could have informed their decision making.
Case 4:20-cv-00571-GKF-JFJ Document 2-2 Filed in USDC ND/OK on 11/05/20 Page 7 of 12

25. Within an hour after the special director’s meeting on August 31, 2016 was
dismissed, a notice for a special meeting of the directors of TDW was issued by Plaintiffs brother
for the next day, September 1, 2016 at 11:00 a.m., for the stated purpose of voting on Defendants’
proposed amendments to TDW’s bylaws (“Defendants’ bylaw amendments”), which were included
with such notice. Plaintiff's receipt of Defendants’ proposed bylaw amendments was the first time
he had heard of or seen such amendments. The Defendants’ bylaw amendments, among other things,
attempted to change the quorum requirements for stockholder meetings of TDW so that Plaintiff
could not take action as a stockholder at the upcoming special stockholder meeting scheduled for the
next day. Defendants bylaw amendments were thus part of their scheme to deprive Plaintiff of his
position as the controlling stockholder of TDW. This special board meeting took place as scheduled,
and the Defendants approved their bylaw amendments. This was the final step in Defendants’
interference with the exercise of Plaintiff's stockholder rights and the theft of his controlling
stockholder interest in TDW.

26. The next day, September 2, 2016 at 9:00 a.m., the special stockholder meeting to
consider and vote upon Plaintiffs proposed bylaw amendments (“Plaintiff's bylaw amendments”)
took place as scheduled. Plaintiff's brother and sister did not show up for the meeting. All but one
(the proposed amendment granting stockholders the right to act by a majority written consent) of
Plaintiff's bylaw amendments were approved at this meeting.

COUNT ONE
(Breach of Fiduciary Duty and Duty of Loyalty)

27.  Plaintiffrealleges and incorporates herein the allegations in the paragraphs set forth

above.
Case 4:20-cv-00571-GKF-JFJ Document 2-2 Filed in USDC ND/OK on 11/05/20 Page 8 of 12

28. At all times relevant herein, each of the Defendants, as directors of TDW, had a
fiduciary duty and a duty of loyalty to Plaintiff.

29. Defendants’ duties to Plaintiff precluded them from inequitably interfering with
Plaintiff's exercise of his stockholder rights and from engaging in an unfair interested party
transaction with Plaintiff's brother. Such duties also precluded the independent directors from
selfishly entrenching themselves in the control of TDW.

30. By virtue of their actions and conduct, each of the Defendants has breached their
fiduciary duty and duty of loyalty to Plaintiff. Such breaches have been the proximate cause of
injury and actual damages to Plaintiff, for which Plaintiff is entitled to an award of compensatory
damages against Defendants, jointly and severally.

31. — Theacts and conduct of Defendants, jointly and severally, were taken in bad faith and
have been willful, wanton and malicious and in intentional disregard for the rights of Plaintiff and
as aresult, Defendants, jointly and severally, should be punished by an award of punitive damages.

COUNT TWO
(Declaratory Judgment)

32. Plaintiff realleges and incorporates the allegations in the paragraphs set forth above.
33. Anactual controversy of a justiciable nature exists between Plaintiff and Defendants
involving the validity of the new shares, Defendants’ bylaw amendments and Plaintiff's bylaw
amendments. Plaintiff is entitled to a declaratory judgment against all Defendants herein as follows:
(a) The new shares are null and void for all purposes ab initio;

(b) Defendants’ bylaw amendments are null and void for all purposes ab initio;

 
Case 4:20-cv-00571-GKF-JFJ Document 2-2 Filed in USDC ND/OK on 11/05/20 Page 9 of 12

(c) Any and all actions taken by the Board of Directors of TDW, or any committee or
purported committee thereof, from and after August 31, 2016 are unauthorized, illegitimate, and are
null and void ab initio; and

(d) Plaintiff's bylaw amendments are valid and effective as September 2, 2016.

COUNT THREE
(Injunctive Relief)

34. Plaintiff realleges and incorporates the allegations in the paragraphs set forth above.

35. Plaintiffis entitled to preliminary and permanent injunctive relief against Defendants
and any party acting by, through or on their behalf, or for their benefit, enjoining, prohibiting, and
barring said Defendants or other person or entities from taking any action that depends or relies on
the validity of the new shares or Defendants’ bylaw amendments.

36. _ Plaintiffis entitled to preliminary and permanent injunctive relief against Defendants
and any party acting by, through or on their behalf, or for their benefit, enjoining, prohibiting, and
barring said Defendants or other persons or entities from taking any action that violates or is
inconsistent with Plaintiff's bylaw amendments.

37. Plaintiff does not have an adequate remedy at law and will be irreparably damaged
if Defendants are allowed to take any action that depends or relies on the validity of the new shares
or Defendants’ bylaw amendments or that violates or is inconsistent with the Plaintiff's bylaw
amendments.

WHEREFORE, Plaintiff requests that the Court enter judgment in his favor, and against of

the Defendants, jointly and severally, on all of their causes of action, as follows:
Case 4:20-cv-00571-GKF-JFJ Document 2-2 Filed in USDC ND/OK on 11/05/20 Page 10 of 12

1, Judgment against all Defendants, jointly and severally, on Plaintiffs’ claims for breach
of fiduciary duty and their duty of loyalty for compensatory damages in excess of $75,000.00 and
an award of punitive damages in excess of $75,000.00, to be determined at trial, plus prejudgment
interest and postjudgment interest thereon as provided by law;

2. Judgment against all Defendants, jointly and severally, for declaratory judgment as
requested in Count Two, paragraph 32 - 33, subparagraphs (a) through (d) above;

3. Judgment imposing a permanent injunction barring and prohibiting the Defendants,
jointly and severally, and any party acting by, through or on their behalf, or for their benefit, from
taking any action that relies or depends on the validity of the new shares or Defendants’ bylaw
amendments;

4. Judgment against Defendants, jointly and severally, for the Plaintiff s reasonable costs
incurred in this action, including a reasonable attorney’s fee, plus any and all such further legal or
equitable relief to which Plaintiff may be entitled.

Respectfully submitted,

ATKINSON, HASKINS, NELLIS,

BRITTINGHAM, GLADD & FIASCO
A PROFESSIONAL CORPORATION

ey

Michael P. Atkinson, OBA #374
William A. Fiasco, OBA #12662
Carol J. Allen, OBA #18255

525 South Main, Suite 1500
Tulsa, Oklahoma 74103-4524
Telephone: (918) 582-8877
Facsimile: (918) 585-8096
Attorneys for Plaintiff

 

and

10

 
Case 4:20-cv-00571-GKF-JFJ Document 2-2 Filed in USDC ND/OK on 11/05/20 Page 11 of 12

Theodore W. Daniel

Norton Rose Fulbright US, LLP

2200 Ross Avenue, Suite 3600

Dallas, TX 75201

Telephone (214) 855-8000

Facsimile (214) 855-8200

Attorneys for Plaintiff Richard B. Williamson

CERTIFICATE OF MAILING

This is to certify that on this, the 11th day of May, 2017, a true, correct, and exact copy of
the above and foregoing instrument was mailed to the following with proper postage thereon fully

prepaid:

William S. Leach

Jessica L. Dickerson

MCAFEE & TAFT

Two West Second Street, Suite 1100

Tulsa, Oklahoma 74103

Attorneys for Defendants Donald E. Powell
Robert G. Sachse, Jack E. Short, Charles T. Miller,
Ronald S. Cohen and Larry J. Bump

Kelly D. Utsinger

Benjamin D. Doyle

UNDERWOOD LAW Fir, P.C.

P.O. Box 9158

Amarillo, Texas 79105

Co-Counsel for Defendants Donald E. Powell
Robert G. Sachse, Jack E. Short, Charles T. Miller,
Ronald S. Cohen and Larry J. Bump

Graydon D. Luthey, Jr.

GABLEGOTWALS

1100 ONEOK Plaza

100 West Fifth Street

Tulsa, Oklahoma 74103

Attorneys for Defendants Stephen D. Williamson
and Barbara K. Bucholtz

11
Case 4:20-cv-00571-GKF-JFJ Document 2-2 Filed in USDC ND/OK on 11/05/20 Page 12 of 12

Peter B. Ladig

Jason C. Jowers

Morris JAMES LLP

P.O. Box 2306

Wilmington, Delaware 19899

Co-Counsel for Defendants Stephen D. Williamson
and Barbara K. Bucholtz

Joel L. Wohlgemuth

NORMAN, WOHLGEMUTH, CHANDLER,

JETER, BARNETT & RAY

2900 Mid-Continent Tower

401 S. Boston

Tulsa, Oklahoma 74103

Co-Counsel for Defendants Stephen D. Williamson
and Barbara K. Bucholtz

 

12
